Citation Nr: 9931899	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  98-08 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California



THE ISSUE

Entitlement to an effective date earlier than December 23, 
1996, for the grant of service connection for rheumatic 
fever, status post aortic and mitral valve replacement 
surgery.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
November 1954.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  By rating decisions of April 1960 and April 1986, the RO 
denied service connection for rheumatic heart disease.  The 
veteran did not perfect an appeal as to either decision.

3.  On December 23, 1996, the veteran's accredited 
representative received a claim for entitlement to service 
connection for rheumatic heart disease from the veteran.

4.  The RO granted service connection for rheumatic fever, 
status post aortic and mitral valve replacement surgery, and 
assigned an effective date of December 23, 1996.


CONCLUSION OF LAW

An effective date earlier than December 23, 1996, for the 
award of service connection for rheumatic fever, status post 
aortic and mitral valve replacement surgery, is not 
warranted.  38 U.S.C.A. § 5110 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.151, 3.400(q)(ii) (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed an initial claim for entitlement to service 
connection for rheumatic heart trouble in April 1960.  
Following a review of the veteran's service medical records, 
private medical records submitted by the veteran, a May 1960 
VA examination report, and a VA hospital report, the RO 
denied the claim in June 1960.  Notice was mailed to his post 
office box address the same month.  The veteran did not 
appeal this decision and it thus became final one year after 
he was notified of the decision.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302.

The veteran submitted a second claim for entitlement to 
service connection for rheumatic heart disease in March 1986.  
The RO promulgated a rating decision holding that the veteran 
had not submitted new and material evidence to reopen the 
previously-denied claim for the same benefit in April 1986.  
By letter of May 1986, the veteran was notified of the denial 
and informed that new and material evidence was required to 
reopen the claim.  

The veteran filed a timely notice of disagreement in June 
1986.  In this notice, he stated that he had not received the 
June 1960 notification of the original denial and thus had 
been unaware of the June 1960 denial and had not been able to 
file an appeal.  The RO issued a statement of the case in 
August 1986.  Although the veteran corresponded with the RO 
several times in 1986 and apparently went to the RO for the 
purpose of reviewing his claims file, he did not file a 
substantive appeal of the June 1986 decision.  By letter of 
October 1986, the RO provided additional information as to 
the procedures and time limits for filing and completing a 
substantive appeal.  

The veteran did not contact the RO again until December 1996, 
when he submitted another claim for entitlement to service 
connection for rheumatic heart disease.  Along with the 
claim, he submitted medical records reflecting medical and 
recent surgical treatment for heart disease.  In September 
1997, the RO granted service connection for rheumatic fever, 
status post aortic and mitral valve replacement surgery.  The 
effective date was eventually established as December 23, 
1996, reflecting the date of receipt the veteran's 
representative had stamped on the claim in the normal course 
of business.  

The veteran contends an earlier effective date is warranted.  
He has requested an effective date of November 1954 to 
reflect the date he was discharged from service.

In general, the effective date of an award based on an 
original claim for benefits is based on the filing of a claim 
for such benefits.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.151.  
See Wells v. Derwinski, 3 Vet. App. 307 (1992).  Benefits are 
generally awarded based on the date of receipt of the claim.  
38 C.F.R. § 3.1(r), 3.400.  Specifically with respect to 
service connection granted following the submission of new 
and material evidence after a final disallowance of the 
claim, such as the grant at issue here, governing regulation 
provides that the effective date will be the date of receipt 
of the new claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q)(ii).  All effective date 
determinations must be based upon the facts found, unless 
otherwise specifically provided.  38 U.S.C.A. §§ 5101, 5110; 
38 C.F.R. § 3.400.

Because the veteran did not appeal either the June 1960 
decision or the April 1986 decision, they both became final 
one year after he was notified of each decision, as the 
completion and filing of a substantive appeal are the last 
actions required of a claimant to perfect an appeal to the 
Board of Veterans' Appeals (Board).  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.202, 20.302.

Although the veteran contends that he did not receive 
notification of the June 1960 denial and thus it did not 
become final, the Board cannot uphold the validity of this 
argument.  A review of the June 1960 notification letter 
reveals that it was mailed to the veteran's address of record 
at that time.  

To resolve situations such as this one, the United States 
Court of Appeals for Veterans Claims (Court) has defined a 
presumption of regularity to the effect that "[t]he 
presumption of regularity supports the official acts of 
public officers and, in the absence of clear evidence to the 
contrary, courts presume that they have properly discharged 
their official duties".  Clear evidence to the contrary is 
required to rebut the presumption of regularity.  Ashley v. 
Derwinski, 2 Vet. App. 307 (1992), (quoting United States v. 
Chemical Foundation, 272 U.S. 1, 14-15 (1926)).  While the 
Ashley case dealt with regularity in procedures at the Board, 
in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied the presumption of regularity to procedures at the RO 
level, such as in the instant case.  The Court specifically 
held that a statement of an appellant, standing alone, is not 
sufficient to rebut the presumption of regularity in RO 
operations.

Thus, the presumption of regularity in RO operations dictates 
that the RO mailed the notification letter to the veteran on 
the date stamped on the letter and to the address reflected 
on the copy which is contained in the claims file.  Absent 
corroborating evidence to the contrary, the veteran's 
statement that he never received the letter, standing alone, 
cannot constitute clear evidence to the contrary and is thus 
not sufficient to rebut the presumption of regularity.

Thus, applying the law to the facts of this case, the 
earliest allowable effective date would be the date of the 
receipt of the new claim, or December 23, 1996.  The 
veteran's argument that the proper effective date should be 
date of his discharge from service apparently rests upon the 
premise that he has had rheumatic heart disease to some 
degree since his discharge from service, and that therefore 
entitlement to service connection arose at that time.  
However, as explained above, in choosing between the date 
entitlement arose and the date of the new claim, the later of 
the two must be applied.  In this case, the later date is 
December 23, 1996, when the veteran's claim to reopen was 
received by his accredited representative, The American 
Legion.  

In summary, based on a thorough review of the relevant 
evidence in this matter, and for the preceding reasons and 
bases, it is the decision of the Board that the preponderance 
of the evidence is against the veteran's claim for 
entitlement to an effective date earlier than December 23, 
1996, for the grant of service connection for rheumatic 
fever, status post aortic and mitral valve replacement 
surgery.  The effective date effective date assigned to the 
grant of service connection properly reflects date of the 
claim for that benefit and there is no basis in law for the 
assignment of an earlier effective date.


ORDER

An effective date earlier than December 23, 1996, for the 
grant of service connection for rheumatic fever, status post 
aortic and mitral valve replacement surgery is denied.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals







	(CONTINUED ON NEXT PAGE)



 

